
	

113 S2240 IS: Medicare Choices Empowerment and Protection Act
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2240
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mr. Coons (for  Mr. Coburn (for himself, Mr. Coons, and Mr. Blumenthal)) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to encourage Medicare beneficiaries to
			 voluntarily adopt advance directives  guiding the
			 medical care they receive.

	
	
		1.Short title
			This Act may be cited as the
		  Medicare Choices Empowerment and Protection Act.2.Medicare advance directive certification programPart B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at
			 the end the following new section:1849.Medicare advance directive certification program(a)In general(1)Establishment of ProgramThe Secretary shall establish and implement an Advance Directive Certification Program (in this
			 section
			 referred to as the Program) under which the Secretary shall encourage eligible beneficiaries to adopt and maintain
			 certified advance directives to guide the delivery of health care to such
			 beneficiaries.  The Secretary shall
			 implement
			 the Program within 3 years of the date of enactment of this section.(2)DefinitionsIn this section:(A)Certified advance directiveThe term certified advance directive means any written or electronically stored statement by an eligible beneficiary that—(i)provides instructions that outline the
			 kind of
			 medical treatments and care that such beneficiary would want or not want
			 under particular conditions, and may also include the identification of a
			 health care proxy or legal representative to make medical treatment
			 decisions for the beneficiary if the beneficiary becomes unable to make or
			 communicate those decisions; and(ii)is offered by an entity that has received accreditation from the Secretary under this section.(B)Eligible BeneficiaryThe term eligible beneficiary means an individual enrolled under this part.(3)VoluntaryParticipation in the Program shall be voluntary with respect to the eligible beneficiary and an
			 eligible beneficiary who has registered a certified advance directive
			 under the Program may terminate such directive at any time. 
			 Nothing in this section shall require an eligible beneficiary to adopt
			 or maintain a certified
			 advance directive.(4)Best practicesIn establishing and implementing the Program, the Secretary shall consider best practices
			 within
			 existing advance directive registry technologies, programs, and systems,
			 including web-based or cloud-based advance directive technologies, which
			 may utilize time and date stamps, video, or other innovative measures to
			 protect the authenticity, improve the quality, and enhance the security of
			 such directives.(5)State LawThis section shall in no way supercede, abrogate, or otherwise interfere with State law governing
			 advance directives.(b)Registration(1)In generalThe Secretary shall establish procedures for an eligible beneficiary to register such beneficiary's
			 adoption of a certified advance directive under the Program. Such
			 procedures shall ensure that registration is available
			 both through an online and manual process. The
			 Secretary shall also establish procedures to ensure Program
			 participants can update previously registered information that is no
			 longer accurate and indicate that an advance directive has been
			 terminated.(2)Required informationIn addition to such other information as the Secretary may deem appropriate, an eligible
			 beneficiary seeking to register  a certified advance directive under the
			 program shall indicate where the advance directive is maintained.(3)Registration periodsThe procedures established under paragraph (1) shall provide that registration under the Program
			 shall occur during—(A)an eligible beneficiary’s initial Part C enrollment  as described in paragraph (1) of section
			 1851(e); and(B)the annual, coordinated election period under paragraph (3) of such section.(4)Privacy and security(A)In generalThe Secretary shall ensure that all aspects of the registration system comply with the Federal
			 regulations
			 (concerning the privacy of individually identifiable health information)
			 promulgated under section 264(c) of the Health Insurance Portability and
			 Accountability Act of 1996.(B)AccessThe Secretary shall utilize standardized data protections and privacy standards, including the
			 Federal regulations described in paragraph (1), to ensure that the
			 registration record of an eligible beneficiary can only be accessed by—(i)the
			 beneficiary, through the process established under paragraph (1);  and(ii)providers of services and suppliers
			 participating under this title, through a process established by the
			 Secretary.(c)Accreditation(1)In generalUnder the Program, the Secretary shall—(A)grant accreditation to advance directive vendors
			 and other entities providing advance directives that meet the
			 accreditation criteria established under paragraph (2); and(B)establish a process whereby advance directive vendors
			 and other entities providing advance directives may obtain accreditation
			 under this subsection.(2)Accreditation criteriaThe Secretary shall establish accreditation criteria for advance directive vendors
			 and other entities providing advance directives that seek to offer advance
			 directives to be certified under the Program. Such criteria shall include
			 the
			 following:(A)Process for adopting advance directiveThe advance directive vendor or other entity providing an advance directive shall allow a
			 beneficiary to create, adopt, modify, and terminate an advance directive—(i)through an online process; and(ii)as an alternative to the online process, through a manual process that employs paper documents.(B)AccessThe advance directive vendor
			 or other entity providing an advance directive shall maintain advance
			 directives  in such a way that—(i)an eligible beneficiary who has adopted an advance directive with such vendor or entity and any
			 family member, legal
			 representative, or
			 health care proxy legally designated by such beneficiary has direct, near
			 real-time online access to the beneficiary's advance directive for
			 purposes of viewing and sharing
			 such advance directive;(ii)in the case of an eligible beneficiary who has adopted an advance directive with such vendor or
			 entity or any family member,
			 legal
			 representative, or health care proxy legally designated by such
			 beneficiary who is unable or unwilling to use the online access under
			 subparagraph (A), such individual is
			 able to obtain a hard copy of the beneficiary's advance directive for the
			 purposes of viewing and sharing such advance
			 directive; and(iii)providers of services and suppliers
			 participating under this title  have near real-time access to
			 the advance
			 directive of an
			 eligible beneficiary who has adopted an advance directive with such vendor
			 or entity.(C)Privacy protections(i)In generalThe advance directive vendor
			 or other entity providing an advance directive shall comply with the
			 Federal
			 regulations
			 (concerning the privacy of individually identifiable health information)
			 promulgated under section 264(c) of the Health Insurance Portability and
			 Accountability Act of 1996 (42 U.S.C. 1320d–2 note).(ii)AccessSuch vendor or entity
			 shall utilize standardized data protections and privacy standards,
			 including the
			 Federal regulations described in paragraph (1), to ensure that the content
			 of an
			 eligible beneficiary’s advance directive is owned and maintained by the
			 beneficiary and can only be accessed by—(I)the beneficiary or the beneficiary's designee  pursuant to clauses (i) and (ii) of subparagraph
			 (A); and(II)a provider of services or a supplier pursuant to subparagraph (A)(iii).(D)Security and testingThe advance directive vendor or other entity providing an advance directive shall certify that—(i)all data management and data transfer elements involved in adopting, maintaining, and accessing the
			 advance directive have successfully passed
			 rigorous independent testing regarding standards of timeliness, accuracy,
			 and efficiency;(ii)the data management and data transfer elements involved in adopting, maintaining, and accessing the
			 advance directive meet widely accepted
			 industry security standards; and(iii)the system that provides access to the advance directive has passed real-time tests
			 simulating a realistic volume of beneficiaries
			 and providers accessing advance directives simultaneously.(E)Certified advance directivesThe advance directive vendor or other entity providing an advance directive shall agree to offer
			 certified advance directives (as defined in subsection (a)(2)(A)).(F)OtherSuch other criteria as the Secretary may require.(d)Incentive(1)In generalThe Secretary shall make a one-time payment of the amount specified in paragraph
			 (2) to each eligible beneficiary that adopts a certified advance directive
			 and registers such directive with the Program.(2)Amount(A)In generalFor purposes of paragraph (1), the amount specified in this paragraph is—(i)for a beneficiary who registers a certified advance directive with the Program in 2015—(I)in the case of a beneficiary that creates, adopts, and registers a certified advance directive
			 using online processes only, $75; or(II)in the case of a beneficiary that creates, adopts, or registers a certified advance directive using
			 a manual process, $50;  and(ii)for a beneficiary who registers a certified advance directive with the Program in a  subsequent
			 year, the amount specified in this
			 paragraph for the preceding year increased by the percentage increase in
			 the Chained Consumer Price Index for All Urban Consumers (as published by
			 the Bureau of Labor Statistics of the Department of Labor) over the
			 preceding year.(B)RoundingIf any amount determined under subparagraph (A) is not a multiple of 10 cents, such amount shall be
			 rounded to the nearest multiple of 10 cents.(3)AdministrationThe Secretary shall, through a full notice and comment rulemaking process, establish
			 procedures for—(A)making the incentive payment directly to the eligible
			 beneficiary or a personal account maintained by the beneficiary at a
			 financial institution that has been designated by the beneficiary, and
			 ensuring that no other entity receives the payment on the
			 beneficiary's behalf; and(B)ensuring that a beneficiary does not receive an incentive payment under this section more than
			 once.(e)Education and outreachThe Secretary shall work with stakeholders to conduct appropriate educational and outreach
			 activities under the Program, including—(1)the inclusion of detailed information regarding the personal benefits of adopting a
			 certified advance directive and participating
			 in the Program in the Medicare and You handbook under section 1804; and(2)the inclusion of detailed information regarding the personal benefits of adopting a
			 certified advance directive and participating
			 in the Program and an explanation of how the Program works (which may
			 include sample certified 
			 advance
			 directives, links to the websites of certified advance directive vendors,
			 other entities providing advance directives,
			 and
			 stakeholder organizations, and such other information as the Secretary
			 determines useful)  on
			 the
			 Internet website of the Centers for Medicare & Medicaid Services.(f)ConsultationIn establishing and implementing the Program, the Secretary shall consult with, and solicit
			 feedback from, a broad array of stakeholders representing the interests of
			 eligible beneficiaries, health care providers, the advance directive
			 industry and advance directive vendors, and faith-based organizations. 
			 Such stakeholders shall include physicians, nurses, hospital
			 representatives, palliative
			 and hospice caregivers, advance directive companies and vendors,
			 patients’ rights groups, health information privacy experts, elder law
			 experts, senior groups, counselors, chaplains, clergy, ethicists, various
			 other members of the faith
			 community, and other individuals and entities that the Secretary
			 determines appropriate..
		
